Citation Nr: 0429747	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  04-11 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date, prior to April 3, 2003, for 
the assignment of a total compensation rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from June 1941 to 
July 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By that decision, the RO awarded a total 
compensation rating based on individual unemployability 
(TDIU) from April 3, 2003.  The veteran has appealed the 
effective date assigned for the rating, arguing that a TDIU 
should have been granted from 1979 when he stopped working.  

The veteran appeared at a hearing before a hearing officer at 
the RO in June 2004, to present testimony in support of his 
appeal.  A transcript of the hearing is of record.  

In October 2004, the Deputy Vice Chairman of the Board 
granted the representative's motion to advance the appeal on 
the Board's docket based on the veteran's age.  See 38 
U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2004).  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).  




The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and to remand where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Service connection is in effect for post-traumatic stress 
disorder (PTSD) evaluated as 50 percent disabling from April 
3, 2003; pigmentary degeneration of the right macula, 
traumatic, with impaired vision, evaluated as 20 percent 
disabling since June 1971; bilateral hearing loss, evaluated 
as 20 percent disabling since August 1998; tinnitus, 
evaluated as 10 percent disabling since March 1976; and 
residuals of burns of both hands and right wrist, evaluated 
as noncompensable since April 1946.  A combined rating of 70 
percent has been in effect since April 2003.  

By a rating decision of June 2003, the RO increased the 
evaluation for PTSD from 20 percent to its current level of 
50 percent, effective April 3, 2003, the date of the 
veteran's claim for increase.  As a result of that increase, 
the combined rating for all service-connected disabilities 
was raised to 70 percent and the veteran met the schedular 
prerequisites for an award of a TDIU.  (Under 38 C.F.R. § 
4.16(a) (2004), except in circumstances not relevant here, in 
order for a TDIU to be granted, there must be at least one 
service-connected disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more).  

Generally, the effective date of an award of increased 
disability compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the increase shall be 
effective from the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2) (2004).  




Therefore, the veteran is potentially entitled to an earlier 
effective date if the evidence establishes that an increase 
in service-connected disability warranting a combined rating 
of 70 percent or higher occurred before April 3, 2003, that 
such disability rendered him unemployable, and that he filed 
a claim for increase within one year following the increase 
in disability.  

It should be noted that under VA regulations a claim for 
increase may include receipt of specified types of medical 
evidence, including VA hospital or outpatient treatment 
records or examination reports.  See 38 C.F.R. § 3.157 
(2004).  

The record shows that the RO has not furnished the veteran a 
notice letter that explains VA obligations under the VCAA 
regarding the earlier effective date issue.  Although a VCAA 
notice letter sent to the veteran in April 2003 in connection 
with an increased rating claim conformed to the requirements 
of the VCAA as to the increased rating issues and satisfied 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (VA must advise a claimant as to which evidence the 
claimant must supply, advise which evidence VA will obtain 
on his or her behalf and advise the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim), the letter does not adequately address the 
evidentiary requirements that apply in the present effective 
date claim.  

In particular, the RO has not notified the appellant of what 
evidence he needs to establish an earlier effective date nor 
indicated what evidence VA has obtained and/or plans to 
obtain to satisfy the criteria found in 38 C.F.R. 
§ 3.400(o)(2) (2004).  The Board believes that such notice is 
required in light of the decision of the CAVC in Huston v. 
Principi, 17 Vet. App. 195 (2003), which held that in a 
direct appeal from the denial of an earlier effective date, 
the claimant must be informed of evidence necessary to 
support the claim, such as evidence that an earlier claim was 
filed, the evidence necessary to support such claim, and 
which evidence is to be obtained by VA and by claimant.  

In Disabled American Veterans v. Principi, 327 F.3d 1339 
(Fed. Cir. 2003), the  United States Court of Appeals for the 
Federal Circuit (CAFC) held that the regulation giving the 
Board authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  As a result of this 
decision, the Board may no longer take action own its own to 
cure a defect in a VCAA notice.  

It would be contrary to the law and potentially prejudicial 
to the veteran for the Board to issue a decision before the 
VCAA has been satisfied.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, since the record does not show that 
the veteran was provided adequate notice under the VCAA and 
the Board is without authority to provide such notice, the 
Board must remand for further RO action pursuant to the VCAA.  

The Board observes that additional due process and duty to 
assist requirements may apply pursuant to the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  



Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The notice should specifically advise the 
veteran of his right to submit evidence 
that an earlier claim for increase was 
filed, including an informal claim as 
defined in VA regulations as discussed 
above.  

The notice should request information 
from the veteran as to the existence of 
VA hospital, outpatient treatment, or 
examination records that could 
potentially constitute an informal claim 
for increase within the meaning of 38 
C.F.R. § 3.157 (2004).  

3.  The VBA AMC should then readjudicate 
the issue on appeal in accordance with 
the foregoing discussion.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  


Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


